Citation Nr: 0739641	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-21 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for Post-
Traumatic Stress Disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability(TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to December 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) which continued a 
50 percent rating for PTSD, and denied entitlement to TDIU.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by impairment no greater 
than occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment with deficiencies in most areas due to symptoms 
such as suicidal ideation, obsessional rituals, speech 
disturbances, or other symptoms of like gravity is not shown.

2.  The veteran's service-connected disabilities, PTSD rated 
50 percent and hives, rated noncompensable, are not of such 
severity as to preclude his participation in any regular 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 
(2007).

2.  The scheduler requirements for TDIU are not met, and TDIU 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

A February 2005 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claims and advised him of his and VA's responsibilities in 
the development of the claims.  This letter also advised him 
to submit relevant evidence in his possession.  While he was 
not provided prior notice regarding effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
he is not prejudiced by the timing of such notice, as the 
instant decision does not address any effective date matters.  
A June 2005 statement of the case (SOC) and March and July 
2006 supplemental SOCs notified him of what the evidence 
showed, of the governing legal criteria, and of the basis for 
the denial of his claims for increase and TDIU.  As he has 
received all critical notice, and has had ample opportunity 
to respond and/or supplement the record after notice was 
given, he is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained 
(he indicated in April 2006 correspondence that he had no 
additional evidence to submit).  He was afforded VA 
psychiatric evaluations.  VA's duty to assist the veteran is 
met.  

II.  Factual Background

Service connection for PTSD, rated 50 percent, was granted by 
a November 2004 rating decision.  In January 2005 the veteran 
filed a claim seeking an increased rating, as well as a claim 
for TDIU.

VA treatment records from January 2005 to May 2006 show 
ongoing group therapy and treatment for PTSD.

A January 2005 VA mental health note shows that the veteran 
reported doing better overall than in the prior year.  He 
reported that his employment as a social worker became very 
emotionally challenging and that he was unable to cope with 
it as his PTSD was worse.  He stated that he was working on 
his relationship with his sons and that he had a good 
relationship with his wife.  On mental status evaluation it 
was noted that the veteran made good eye contact.  He was 
cooperative and appropriate.  He had full affect.  He stated 
that his depression had improved.  He reported anxiety.  He 
denied panic attacks.  His memory was intact.  His thought 
process was goal oriented and logical.  He denied suicidal 
and homicidal ideation.  He reported an occasional nightmare.  
His appetite was fair.  His insight and judgment was fair.

In a March 2005 statement, the veteran indicated that it was 
very difficult for him to obtain employment.  He attached a 
copy of an August 2003 final warning issued to him by his 
former employer, which noted his unprofessional behavior.

On March 2005 VA examination, the veteran reported that he 
experienced 3 to 4 nightmares per month.  More specifically 
he stated "I see the man that I kill, I rerun the event in 
my mind".  He stated that he has anger and irritability and 
that he was somewhat sarcastic.  He stated that he was unable 
to maintain work relationships and that he had been fired 
from dozens of jobs.  He indicated that he has anxiety and 
that he is frequently depressed.  He identified mood swings 
and difficulty with concentration.  The veteran reported that 
he still used marijuana.  He stated that he has "a checkered 
employment history".  He revealed that he was fired from his 
last job because of recurring problems with both customers 
and staff (he stated that he exploded in a rage at his place 
of employment and was asked to leave).  He was not looking 
for a job, as he did not feel capable of being effective in a 
job interview.  The examiner noted that it did not appear 
that the veteran was necessarily motivated towards gainful 
employment.  His activities of daily living were normal.  He 
indicated that he was bored because he had nothing to do.  
The veteran reported that he exercises and does yard work.  
(The examiner noted that the veteran seemed to contradict 
himself indicating that he was bored with nothing to do, but 
stating that he was not motivated to work).  He stated that 
he has a good relationship with his wife.

Mental status examination revealed, the veteran joked and was 
tearful at times.  He showed no actual signs of anxiety or 
depression and was very dramatic.  His thought processes were 
logical, coherent and relevant.  He was articulate, verbal, 
well-dressed and well-groomed.  He exhibited good social 
skills.  His speech was intelligent and logical.  He was 
oriented in all spheres.  His affect was spontaneous and his 
reasoning was good.  He exhibited no psychomotor slurring or 
agitation.  His verbal comprehension was excellent.  He 
denied suicidal or homicidal ideation.  The examiner noted:

"The veteran's PTSD symptoms as well as his personality 
disorder features have caused him great difficulty in 
social and occupational domains.  He is somewhat 
grandiose and at least very proud of his 
accomplishments.  He stated, "I was a seminar leader 
and a career facilitator".  Overall, the veteran seemed 
proud of his accomplishments and certainly does have 
high potential".
The Axis I diagnoses were PTSD, bipolar disorder, and 
polysubstance dependence.  The examiner concluded:

"It is this examiner's opinion that this [veteran] 
still does suffer from PTSD but that his condition has 
not significantly worsened.  The veteran is quite 
resistive to making significant changes that would 
improve his situation.  Overall, he has very strong Axis 
II personality disorder tendencies.  The veteran 
vacillates between grandiose statements about his 
abilities and then ideas of helplessness.  This 
vacillation seems to keep him on dead center".

On November 2005 VA mental health assessment, the veteran 
reported nightmares that occurred several times per month.  
He reported flashbacks in which he was back in Vietnam.  He 
stated that at times he saw rubber trees where there were 
none.  He reported that helicopters and gunshot sounds 
triggered flashbacks.  He reported that he was uncomfortable 
around people, and that he had feelings of detachment and 
estrangement from others.  He reported difficulty falling 
asleep and staying asleep.  He reported irritability and 
outbursts of anger.  He indicated that he has had to quit 
jobs because of his anger.  He reported that he was watchful 
and on guard even when there was no reason to be.  The 
examiner noted:

"Results of this clinical interview reveal that [the 
veteran] more than meets criteria for the diagnosis of 
PTSD.  Since he has virtually all of the symptoms of the 
disorder, according to DSM-IV criteria, the condition is 
regarded as severe.  Interview data reveals his PTSD 
symptoms have interfered with both interpersonal and 
occupational relationships.  He is currently 
unemployable".

In a January 2006 mental health note, it was noted that the 
veteran was unemployable due to his age and severe PTSD 
symptoms and irritability.  It  was noted that he has 
difficulty with authority figures.  Mental status examination 
revealed that he had good eye contact, he was cooperative and 
appropriate.  He displayed a full affect.  He reported 
periods of depression.  His memory was intact.  His thought 
processes were goal oriented and logical.  He denied suicidal 
and homicidal ideation.  He denied psychotic symptoms.  He 
reported several flashbacks.  He stated that his sleep had 
improved, although he did report nightmares several times per 
month.  The Axis I diagnosis included chronic PTSD, severe.
On March 2006 VA examination, the veteran reported that he 
had worked in social work for 20 years.  He indicated that 
his last social work assignment, in which he worked for 6 
years, made him unhappy.  He indicated that he did not like 
his assignment.  He stated that he could not get along well 
with his fellow employees and had several conflicts with 
clients.  He indicated that he was fired from the job with 
the comment that he was incompetent to perform his job.  He 
stated that this final denial of good recommendation 
prevented him from finding new employment. The veteran 
indicated that he tried to find new employment, but was 
unsuccessful.  It was noted that he talked very kindly about 
his wife and their relationship.  Psychiatric examination 
revealed that the veteran was cleanly dressed.  He was able 
to express himself.  His cognitive functions were normal.  He 
drove himself to his appointment.  He was oriented in all 
spheres.  He reported frequent nightmares and intrusive 
thoughts.  The veteran complained of his inability to 
participate in group activities (the examiner noted that he 
participated in group meetings).  The veteran reported that 
his free time involved playing basketball and jogging.

III.  Legal Criteria and Analysis

(a) Increased Rating for PTSD

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9205.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On close review of the record, the Board finds that at no 
distinct period of time during the appeal period is there any 
indication that symptoms of the veteran's PTSD are of (or 
approximate) such nature and gravity as to warrant a 70 
percent rating.  He has denied suicidal ideation.  He has not 
exhibited obsessional rituals.  His speech has been logical.  
Episodes of near-continuous panic or depression affecting 
ability to function independently are not shown.  He is 
independent as to daily living concerns.  While he has 
reported that he has some difficulty with anger control which 
frequently results in verbal outburst, he does not otherwise 
exhibit impaired impulse control.  He does not exhibit 
spatial disorientation, or neglect of personal appearance and 
hygiene (he is consistently described as appropriately 
dressed and well groomed).  He appears to adapt to stressful 
circumstances.  He has been married to the same individual 
since 1969, and has consistently reported good marital 
adjustment.  While he states that he is unable to engage in 
group activities, he has consistently since 2004 participated 
in PTSD group meetings, and reports he spends leisure time 
playing basketball (which is a team sport, requiring group 
participation).  No other symptoms of a nature and gravity 
commensurate with the criteria for a 70 percent rating for 
PTSD are shown.  While it has been noted that the veteran had 
some recent increase in nightmares and intrusive 
recollections, such are not shown to have resulted in 
increased social or industrial impairment.  

In short, the degree of psychiatric disablement shown clearly 
does not exceed a disability picture characterized as 
occupational and social impairment with reduced reliability 
and productivity.  Consequently, a rating in excess of 50 
percent is not warranted.

TDIU

VA will grant a total rating for compensation purposes based 
on umemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).
For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  . . . The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose, supra at 363; 38 U.S.C.A. § 4.16(a).

The veteran's service-connected disabilities are PTSD rated 
50 percent and hives, rated 0 percent.  Accordingly, the 
above-outlined scheduler criteria for TDIU under 38 C.F.R. 
§ 4.16(a) are not met.

The analysis must then progress to consideration of 38 C.F.R. 
§ 4.16(b), and a determination as to whether referral for 
extraschedular consideration is warranted, i.e., the Board 
must determine whether the veteran is unemployable due to his 
service-connected disability regardless of its rating.  
38 C.F.R. § 4.16b) provides that it is established VA policy 
that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled."  
However, in these cases, in order for the veteran to prevail 
on a claim based on unemployability, it is necessary that the 
record reflect some circumstance which places the claimant in 
a different position from other veterans with the same 
rating.

The disability picture presented by the veteran's PTSD and 
hives does not reflect that the impact of these disabilities 
is such that it places him outside of the norm and renders 
him unemployable.  While he has not been employed since 2003, 
there is no indication that he has sought employment or wants 
to be employed.  In fact, he has indicated that he is not 
looking for a job (as he does not feel capable of being 
effective in a job interview).  Notably, the March 2005 VA 
examiner commented that the veteran was not motivated towards 
gainful employment.

Furthermore, the evidence of record does not reflect that the 
psychiatric symptoms objectively shown are of such nature and 
degree as to preclude employment.  Clinically, the veteran 
has appeared alert and oriented, and exhibited appropriate 
affect; he had clear cognition and logical associations.  He 
attends to his daily living requirements, and lives with his 
wife in their home, factors which reflect coping skills.  His 
leisure activities (jogging and basketball) suggest 
capability for physical exertion and ability to interact with 
others.  Finally, that fact that he enjoys engaging in yard 
work during his free time, reflects occupational skills which 
would appear to be transferable to gainful employment.  

In summary the record does not suggest that the veteran's 
PTSD disability picture (his hives are currently 
noncompensable and non-disabling) is such that is places him 
outside the norm, or that by virtue of the service connected 
disability he is precluded from engaging in gainful 
employment.  Consequently, referral for extraschedular 
consideration of TDIU is not warranted.  The preponderance of 
the evidence is against this claim.  Accordingly, it must be 
denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.

TDIU is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


